Case 3:17-cv-00072-NKM-JCH Document 830 Filed 08/10/20 Page 1 of 4 Pageid#: 13603




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


  ELIZABETH SINES, SETH WISPELWEY,
  MARISSA BLAIR, APRIL MUÑIZ,
  MARCUS MARTIN, NATALIE ROMERO,
  CHELSEA ALVARADO, JOHN DOE, and
  THOMAS BAKER,

                                Plaintiffs,             Civil Action No. 3:17-cv-00072-NKM

  v.                                                        JURY TRIAL DEMANDED

  JASON KESSLER, et al.,

                                Defendants.


                    NOTICE OF CHANGE OF CONTACT INFORMATION
                               AND FIRM AFFILIATION


         Please take notice that William A. Isaacson, counsel for Plaintiffs Elizabeth Sines, Seth

  Wispelwey, Marissa Blair, April Muñiz, Marcus Martin, Natalie Romero, Chelsea Alvarado, John

  Doe and Thomas Baker, has changed his firm affiliation and contact information. Mr. Isaacson is

  now affiliated with Paul, Weiss, Rifkind, Wharton & Garrison LLP. The new address, telephone

  number, facsimile number, and email for Mr. Isaacson are as follows:

         William A. Isaacson
         PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
         2001 K Street, NW
         Washington, DC 20006
         Telephone: (202) 223-7338
         Facsimile: (202) 223-7420
         Email: wisaacson@paulweiss.com

  The firm affiliation and contact information for Plaintiffs’ other counsel has not changed.
Case 3:17-cv-00072-NKM-JCH Document 830 Filed 08/10/20 Page 2 of 4 Pageid#: 13604




   Dated: August 10, 2020           Respectfully submitted,


                                    /s/ William A. Isaacson
                                    William A. Isaacson (pro hac vice)
                                    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                    2001 K. Street, NW
                                    Washington, DC 20006
                                    Telephone: (202) 223-7338
                                    Facsimile: (202) 223-7420
                                    wisaacson@paulweiss.com

                                    Counsel for Plaintiffs




                                        2
Case 3:17-cv-00072-NKM-JCH Document 830 Filed 08/10/20 Page 3 of 4 Pageid#: 13605




                                CERTIFICATE OF SERVICE

         I hereby certify that on August 10, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                  Justin Saunders Gravatt
   5661 US Hwy 29                                 David L. Campbell
   Blairs, VA 24527                               Duane, Hauck, Davis & Gravatt, P.C.
   isuecrooks@comcast.net                         100 West Franklin Street, Suite 100
                                                  Richmond, VA 23220
   James E. Kolenich                              jgravatt@dhdglaw.com
   Kolenich Law Office                            dcampbell@dhdglaw.com
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249                           Counsel for Defendant James A. Fields, Jr.
   jek318@gmail.com

   Counsel for Defendants Jason Kessler, Nathan
   Damigo, Identity Europa, Inc. (Identity
   Evropa), Matthew Parrott, and Traditionalist
   Worker Party

   William Edward ReBrook, IV                     Bryan Jones
   The ReBrook Law Office                         106 W. South St., Suite 211
   6013 Clerkenwell Court                         Charlottesville, VA 22902
   Burke, VA 22015                                bryan@bjoneslegal.com
   edward@rebrooklaw.com
                                                Counsel for Defendants Michael Hill, Michael
   Counsel for Defendants Jeff Schoep, National Tubbs, and League of the South
   Socialist Movement, and Nationalist Front
Case 3:17-cv-00072-NKM-JCH Document 830 Filed 08/10/20 Page 4 of 4 Pageid#: 13606




         I further hereby certify that on August 10, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Christopher Cantwell                          Vanguard America
   christopher.cantwell@gmail.com                c/o Dillon Hopper
                                                 dillon_hopper@protonmail.com

   Robert Azzmador Ray                           Elliott Kline a/k/a Eli Mosley
   azzmador@gmail.com                            eli.f.mosley@gmail.com
                                                 deplorabletruth@gmail.com

   Matthew Heimbach                              Richard Spencer
   matthew.w.heimbach@gmail.com                  richardbspencer@icloud.com
                                                 richardbspencer@gmail.com


                                                 /s/ William A. Isaacson
                                                 William A. Isaacson (pro hac vice)
                                                 PAUL, WEISS, RIFKIND, WHARTON &
                                                 GARRISON LLP

                                                 Counsel for Plaintiffs
